 43ODECISIONS OF NATIONAL LABOR RELATIONS BOARDthough there might have been valid reasons for these discharges. In the opinionof the Trial Examiner, the evidence establishes that these discharges were for thepurpose of undermining the Union and stemming the tide of its organizational cam-paign and that the reasons assigned for these discharges were pretexts to concealthis purpose.That suchis the fact is indicated,inter alia,by the timing of the dis-charges in relation to the union organizational activities and in relation to the"faults" assigned,the failure of many of Respondent's contentions to stand up underclose examination,the conduct and statementsby ForemanJacobs,and the remarksby Elmer Schottto employee Falcone at the time he was offered reinstatement.There is no real question herein as to whether Foreman Jacob's conduct wasviolative of the Act.Clearly suchinterrogations and threats interferewith,restrain,or coerce employees in the exercise of rights guaranteedby the Act.Furthermore,in the context of the unfair labor practices found, the interrogations as to unionmembership on the employment application form have a coercive effect and violateSection 8(a) (1) of the Act.SeeTransamerican Freight Lines,Inc.,122 NLRB 1033,footnote 3, and case cited there.MisconductRespondent contended at the hearing before the Trial Examiner that some of theindividuals involved herein should be denied reinstatement on the groundthat theyengaged in misconduct after their discharges.However,in the light of the oralargument at the end of the trial and the absence ofanyreference to these matters inRespondent's brief, it now appears that Respondent has abandoned these contentions.Accordingly,no effort will be made herein to outline the evidencewith respect tothese matters although the Trial Examiner has considered such evidence in con-nection with the evidence heretofore outlined and in connection with the remedyhereinafter fashioned,and has concluded that the conduct involved does not justifydenial of reinstatement.IV.ULTIMATEFINDINGSAND CONCLUSIONSIn summary,the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2. International Brotherhood of Teamsters,Chauffeurs,Warehousmen and Helpersof America,Milk & Ice Cream Drivers & Dairy Employees Union,Local 497, is alabor organization within the meaning of the Act.3.The evidence adduced establishes that Respondent threatened and interrogatedits employees and thereby interfered with,restrained, or coerced employees in theexercise of rights guaranteed in Section 7 of the Act and thereby violated Section8(a) (1) of the Act.4.The evidence adduced establishes that Respondent by discriminating in regardto tenure and conditions of employment and discouraging membership in a labororganization has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) and (3) of the Act.5.Theaforesaid activities are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]Raybern Bus Service,Inc.'andDivision 1511, AmalgamatedAssociation of S.E.R.&M.C.E. of America,AFL-CIO, Peti-tioner.Case No. 2-RC-10470.August 3, 1960DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, hearings were held on February 18 before Louis.A. Schneider; on March 3 and 16 before Harry E. Knowlton; and on.April 6 and May 4, 1960, before 'I. L. Broadwin, hearing officers of'The name of the Employer appears as amended atthe hearing.128 NLRB No. 51. RAYBERN BUS SERVICE, INC.431the National Labor Relations Board.The hearingofficers'rulingsmade at the hearingsare freefrom prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The labor organizations involved claim to represent employeesof the Employer?2.No question affecting commerce exists concerning the representa-tion of employees within the meaning of Section 9(c) (1) and Section2 (6) and (7) of the Act, for the followingreasons:'The Employer is a New York corporation engaged primarily inthe transportation of schoolchildren in two New York counties. TheEmployer's services are not available to the general public along theroutes it traverses in its schoolbus operation; nor does it perform anytransportation services pursuant to franchise.During 1959 its grossrevenue was $370,960, approximately 85 percent of which was incomederived from transportation contracts between the Employer andthree public school districts.Thirteen percent of the Employer'sgross revenuewas derived from the transportation of children toparochial schools within a two-county area in New York. 'Theremaining income was derived from transportation services performedunder charter contracts in the samearea.Purchases, which consistedof gasoline, oil, tires, and parts, were made locally and amounted to$48,767 in 1959.Capital equipment purchases in 1959, which con-sisted of 10 used buses, all purchased within the State, amounted toapproximately $70,000.In view of the fact that the Employer is engagedin an enterpriseprimarily in aid of the State in the field of education and which isessentially local in character, we find that it is not a transit enterprisewithin the meaning of theCharleston Transit Companycase.3TheBoard will not assert jurisdiction over an employer's business on thebasis of its nonrecurring capital expenditures alone .4As the Employer's operation does not otherwise satisfy any juris-dictional standard,5 we find that it will not effectuate the policies ofthe Act to assert jurisdiction herein.Accordingly, we shalldismissthe petition.[The Board dismissed the petition.]MEMBERS BEAN andFANNING took no partinthe consideration ofthe aboveDecision and Order.2 Amalgamated Local Union 355 was permitted to intervene on the basis of its con-tractual interest8 Charleston Transit Company,123 NLRB 1296.Cf.The McMahon TransportationCompany,124 NLRB 10924 Richter Transfer Company,80 NLRB 1246, andMagic Mountain,Inc,123 NLRB 1170.5 SeeHPO Service,Inc,122 NLRB 394, 395